An unpublis v order shall not be regarded as precedent and «shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DANNY L. HUGHES, N0. 66833

A 11 1;, "wk ,
vipean Him

KAREN H. JOHNSON; WILLIAM B.
JOHNSON; JOHNSON BEARING

SUPPLY; AND US. DOLLARS LTD,
Res ancients.

     

ORDER DISMISSIN G APPML

 Thisis a pro se appeal fmm a district court order denying a
N motion to disqualify a. judge. Because :10 statute or court rule authorizes

an appeal from such an order, we lack jurisdiction to cansider this appeal.
i See Taylor Constr. Co. v, Hiltan Holds Corp, 100 Nev. 207', 209, 678 P.2d
“ 1152, 1153 (1984) {noting that an appeal may (July be taken when
 authorized by statute or court rule); NRAP 31-30)) (listing orders and
judgments frum which an appeal may be taken). Accordingly, we

ORDER this appeal DISMISSED.

 

 

 

I Hardesty
.  1 J. CMgé ! J.
Douglas Cherry

cc: Hon. Jerome Polaha, District Judge
Danny L. Hughes
Goedert & Aasaciates
Washoe District Cuurt Clerk

SUPREME Baum
or
Newman

 «a» w H.- L/z) % r